Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 1 of 17          PageID #: 255




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

    42 VENTURES, LLC,                           Case No. 20-cv-00228-DKW-WRP

                Plaintiff,                      ORDER OVERULING
                                                PLAINTIFF’S OBJECTIONS AND
          vs.                                   ADOPTING THE MAGISTRATE
                                                JUDGE’S FINDINGS AND
    PATRICK REND aka IVAN                       RECOMMENDATIONS
    PETROVIC, PATRICK PETROV,
    VINIT MAV, HE SHAN, HOSAM
    AZZAM, FAHD ALI and DOES 1-10,

                Defendants.


         Plaintiff claims Defendants infringed its trademark and otherwise harmed it

   through unfair competition in violation of the Lanham Act. After a stipulated

   settlement ended suit against Patrick Rend aka Ivan Petrovic and Patrick Petrov,

   default was entered against Vinit Mav, He Shan, Hosam Azzam, and Fahd Ali

   (“Defendants”). Upon Plaintiff’s motion for default judgment, the assigned

   magistrate judge found this Court lacked personal jurisdiction over the remaining

   Defendants and recommended dismissal of this action. For the reasons set forth

   below, the Court ADOPTS the magistrate judge's findings and recommendations,

   and OVERRULES Plaintiff’s objections that urge the contrary. Plaintiff’s motion

   for default judgment is DENIED, and the action is DISMISSED.




                                            1
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 2 of 17             PageID #: 256




                             RELEVANT BACKGROUND

         The relevant and undisputed factual and procedural background of this case

   is set forth in the magistrate judge’s Findings and Recommendations (“F&R”) and

   will not be repeated here. See Dkt. No. 27 at 2. Upon a motion for default

   judgment, Dkt. No. 25, the F&R found the Court has subject matter jurisdiction

   over the action but lacks personal jurisdiction over the remaining Defendants. Id.

   at 4–13. Specifically, the F&R addressed the Court's personal jurisdiction over

   Defendants, all non-U.S. citizens living abroad, pursuant to Federal Rule of Civil

   Procedure 4(k)(2), the so-called federal long-arm statute. Id. Finding that a

   federal claim was advanced, and that Defendants were not subject to general

   jurisdiction in any state, the F&R focused on whether exercising personal

   jurisdiction over Defendants comports with due process. Id. The F&R found it did

   not because the facts did not support a conclusion that Defendants purposefully

   directed their activity at the United States. Id. at 12. Accordingly, the F&R

   recommended the denial of Plaintiff’s motion for default judgment and the

   dismissal of this case against the remaining Defendants. Id. at 13.

         On October 8, 2020, Plaintiff objected to the F&R. Dkt. No. 28. Plaintiff

   argues that there is sufficient evidence to conclude Defendants purposefully

   directed their activities at the United States and that the F&R’s finding to the

   contrary was erroneous. Dkt. No. 28-1 at 16–25. Plaintiff further argues that



                                             2
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 3 of 17                       PageID #: 257




   Defendants expressly consented to jurisdiction in the United States when they

   entered into contracts containing choice of venue clauses with United States-based

   web- and application-service providers and implicitly consented by invoking the

   protections of U.S. copyright law. Id. at 16–18.1

          This order follows.

                                      LEGAL STANDARD

          This Court reviews objections to the magistrate judge’s findings and

   recommendations de novo. See 28 U.S.C. § 636(b)(1); see also United States v.

   Raddatz, 447 U.S. 667, 673, (1980); United States v. Reyna–Tapia, 328 F.3d 1114,

   1121 (9th Cir.2003) (en banc). The F&R and, thus, Plaintiff’s objections are

   limited to whether this Court has personal jurisdiction over Defendants and, if not,

   whether the Court should dismiss the action.

          Plaintiff bears the burden of establishing that jurisdiction is proper. Marvix

   Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). To

   establish personal jurisdiction based on written materials, rather than an

   evidentiary hearing, Plaintiff “need only make a prima facie showing of

   jurisdictional facts to withstand dismissal.” AMA Multimedia, LLC v. Wanat, 970

   F.3d 1201, 1207 (9th Cir. 2020). However, this standard is not “toothless.” Id.



   1
    No response to Plaintiff's objections has been filed within the time permitted by Rule. See
   Local Rule 74.1(b).

                                                   3
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 4 of 17                       PageID #: 258




   Plaintiff must provide more than “bare allegations” to support finding personal

   jurisdiction over Defendants. Id. (citing In re Boon Glob. Ltd., 923 F.3d 643, 650

   (9th Cir. 2019)).

          Plaintiff argues jurisdiction over Defendants is proper under Federal Rule of

   Civil Procedure 4(k)(2), known as the federal long-arm statute.2 Dkt. No. 8 at 2–3.

   This rule permits jurisdiction where three requirements are met:

          First, the claim against the defendant must arise under federal law.
          Second, the defendant must not be subject to the personal jurisdiction
          of any state court of general jurisdiction. Third, the federal court's
          exercise of personal jurisdiction must comport with due process.

   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th Cir. 2006) (citations

   omitted). The Due Process analysis under Rule 4(k)(2) is different from traditional

   personal jurisdiction analysis in only one respect: instead of “considering contacts

   between [defendants] and the forum state, [the Court] consider[s] contacts with the

   nation as a whole.” Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450,

   462 (9th Cir. 2007).




   2
    “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction over
   persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing Fed. R. Civ. P. 4(k)(1)(A));
   see also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).
   Hawaii’s long-arm statute authorizes its courts to exercise personal jurisdiction “to the extent
   permitted” by the United States Constitution. See Cowan v. First Ins. Co., 608 P.2d 394, 399
   (Haw. 1980) (citing Haw. Rev. Stat. § 634-35); accord In re Complaint of Damodar Bulk
   Carriers, Ltd., 903 F.2d 675, 679 (9th Cir. 1990).

                                                   4
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 5 of 17             PageID #: 259




         “[T]o determine whether a nonresident defendant has such ‘minimum

   contacts’ with the forum to warrant the court’s exercise of specific jurisdiction, the

   following requirements must be met:

         1.     the defendant must either purposefully direct his activities
                toward the forum or purposefully avail himself of the privileges
                of conducting activities in the forum;
         2.     the claim must be one which arises out of or relates to the
                defendant's forum-related activities; and
         3.     the exercise of jurisdiction must comport with fair play and
                substantial justice, i.e. it must be reasonable.”

   Wanat, 970 F.3d at 1208 (citing Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874

   F.3d 1064, 1068 (9th Cir. 2017) (internal quotation marks omitted)). “If any of the

   three requirements are not satisfied, jurisdiction in the forum would deprive the

   defendant of due process of law.” Omeluk v. Langsten Slip & Batbyggeri A/S, 52

   F.3d 267, 270 (9th Cir. 1995). Plaintiff bears the burden of satisfying the first two

   prongs. Wanat, 970 F.3d at 1208 (citing Axiom, 874 F.3d at 1068).

         Under the first prong, because Plaintiff’s trademark infringement and unfair

   competition claims “sound in tort,” the Court applies the “purposeful direction

   analysis and ask[s] whether [Defendants] ha[ve] purposefully directed activities at

   the United States.” Id. (citations omitted). Where the allegedly tortious activity

   occurred outside the forum but had an effect in the forum, the Court applies an

   “effects test” based on Calder v. Jones, 465 U.S. 783 (1984). See Mavrix, 647

   F.3d 1228–29 (applying effects test in copyright infringement case); Panavision



                                             5
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 6 of 17              PageID #: 260




   Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1321–22 (9th Cir. 1998) (applying test in

   trademark dilution case). This test requires showing: (1) the defendant committed

   an intentional act; (2) the act was aimed at the forum state; and (3) the act caused

   harm the defendant knew was likely in the forum state. Wanat, 970 F.3d at 1209

   (citing Mavrix, 647 F.3d at 1228).

                                        DISCUSSION

         The Court agrees, see Dkt. No. 27 at 4, there is no dispute that Plaintiff’s

   claims arise under federal law and that Defendants are not subject to the personal

   jurisdiction of any state court of general jurisdiction. See Dkt. No. 8 at 1–2

   (“Plaintiff brings this action for infringement of a federally registered trademark . .

   . and for unfair competition” in violation of the Lanham Act (15 U.S.C. §§

   1114(1), 1125(a)); id. at 6–7 (alleging Defendant Mav is a citizen of and resides in

   India, Defendant Shan is a citizen of and resides in China, Defendant Azzam

   resides in Egypt, and Defendant Ali resides in India). The only issue then is

   whether this Court’s exercise of personal jurisdiction over Defendants “comport[s]

   with due process.” See Pebble Beach, 453 F.3d at 1159. As the F&R properly

   concluded, it does not.




                                              6
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 7 of 17                       PageID #: 261




   I.     Purposeful Direction of Activities

          A.      Intentional Acts

          There can be no dispute Defendants’ acts as alleged were intentional. “For

   purposes of jurisdiction, a defendant acts with ‘an intent to perform an actual

   physical act in the real world, rather than an intent to accomplish a result or

   consequence of that act.’” Wanat, 970 F.3d at 1209 (quoting Schwarzenegger, 374

   F.3d at 806). Here, Plaintiff alleges that Defendants operated video-streaming

   and/or download websites and/or applications. Dkt. No. 8 at 9–13.3 Operating a

   website is an intentional act. See, e.g., Brayton Purcell LLP v. Recordon &

   Recordon, 606 F.3d 1124, 1128–29 (9th Cir. 2010); Pebble Beach, 453 F.3d at

   1156 (finding act intentional where trademark infringement claim related to

   website’s name). As such, the Court finds Defendants committed intentional acts.

          B.      Where Defendants Directed Their Activity

          It is on this element that Plaintiff stumbles. Defendants’ alleged activities—

   posting United States-produced content to their sites and applications, contracting

   with United States-based web- and application-service providers, collecting user

   data and using user and location data to target content and advertisements, and




   3
    In reviewing a motion for default judgment, this Court must take the well-pleaded factual
   allegations in the complaint as true. See Cripps v. Life Ins. Co. of North America, 980 F.2d
   1261, 1267 (9th Cir.1992).

                                                   7
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 8 of 17             PageID #: 262




   employing a United States-based payment provider—are insufficient to

   demonstrate Defendants “purposefully directed” their activity at the United States.

                i.    Framework to determine whether Defendants purposefully
                      directed activity at the United States

         Defendants operate websites and applications that are accessed worldwide.

   See Dkt. No. 28-1 at 23. The question then is “whether tortious conduct of a[n

   internationally] accessible website is expressly aimed at any, or all, of the forums

   in which the website can be viewed.” Marvix, 647 F.3d at 1229 (emphasis added).

   Where the website is passive—i.e., does not directly engage in financial

   transactions with those who access it—to show the website’s activity was

   “expressly aimed” at the forum, there must be a showing of “something more,” i.e.,

   “conduct directly targeting the forum.” Id. A website with an international

   viewership may be said to target the forum if it “appeals to, and profits from an

   audience in a particular [forum].” Id. at 1231. Foreseeing that one's website

   “would attract a substantial number of viewers in the United States . . . alone does

   not support a finding of express aiming.” Wanat, 970 F.3d at 1210 (citing Walden

   v. Fiore, 571 U.S. 277 (2014)).

         The Ninth Circuit’s clearest demonstration of this framework is in AMA

   Multimedia, LLC v. Wanat, 970 F.3d 1201 (9th Cir. 2020). In Wanat, the

   defendant, who operated a video-streaming website from Poland, entered into

   contracts with U.S.-based companies to register certain domain names. Id. at 1205.

                                             8
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 9 of 17             PageID #: 263




   Nearly one fifth of all traffic to the defendant’s website came from the United

   States, making it the website’s largest market. Id. Further, the defendant’s website

   contracted with a third-party to place advertisements on the website that targeted

   users based on their location. Id. at 1204–05.

           Notwithstanding these facts, the court held there was no personal jurisdiction

   over the defendant because “the United States was not ‘the focal point’ of the

   website ‘and the harm suffered.’” Id. at 1212 (citing Walden, 571 U.S. at 287).

   Central to the court’s holding was the fact that defendant’s website hosted content

   that was desired and consumed worldwide, rather than content specifically aimed

   at a United States audience. Id. at 1210. As important, much of the site’s content

   was self-selected and uploaded by users, which said little, if anything, about the

   marketing outreach efforts by the defendant. Id. Finally, targeted advertising on

   the site was ubiquitous; that is, it targeted anyone anywhere in the world—not just

   in the United States—with location-specific content and advertisements. Id. at

   1211.

                 ii.    Plaintiff has failed to show Defendants’ activity was
                        expressly aimed at the United States

           Plaintiff presents several pieces of evidence to show Defendants “expressly

   aimed” their activity at the United States: (1) posting United States-produced

   content to their sites and applications; (2) contracting with United States-based

   web- and application-service providers and employing a United States-based

                                              9
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 10 of 17                   PageID #:
                                   264



  payment provider to carry on business with those companies; and (3) collecting

  user data and using user and location data to target content and advertisements.

  Each is addressed in turn.

         Plaintiff argues that Defendants’ websites and applications featuring United

  States-produced movies demonstrates those websites and applications were

  oriented to the United States market. Dkt. No. 28-1 at 16, 18–21 (distinguishing

  several cases cited in the F&R where the content at issue was not United States-

  produced). Framed appropriately, the question is whether Defendants “anticipated,

  desired, and achieved” a substantial United States viewer base through its choice to

  post or make available particular content. See Marvix, 647 F.3d at 1230 (finding

  an Ohio-based company “anticipated, desired, and achieved” a substantial

  California viewer base through its choice of California-focused content).

         Like the content at issue in Wanat, the market for United States-produced

  movies is “global.”4 See Wanat, F.3d at 1210. Hollywood is exported around the

  world and demand for United States-produced film content is high. For example,

  in 2014, the New York Times reported that United States companies and their

  partners produced the twenty highest grossing films worldwide in each of the



  4
   See Big in China: The Global Market for Hollywood Movies, World 101,
  https://world101.cfr.org/global-era-issues/globalization/big-china-global-market-hollywood-
  movies#:~:text=Today%2C%20nearly%2070%20percent%20of,toward%20the%20growing%20
  international%20market. (last visited Oct. 19, 2020) (“Today, nearly 70 percent of Hollywood
  box office revenue comes from abroad, up from just over 30 percent in 1991.”).

                                              10
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 11 of 17                         PageID #:
                                   265



  previous five years.5 Moreover, there is no precise correlation between the origin

  of a website's movie content and the size of its various markets. See generally Dkt.

  No. 28-1 at 23. Accordingly, the Court cannot conclude that Defendants chose

  their content to specifically target the United States market.

         That Defendants appear to control the content of their websites and

  applications—in Wanat, the court found significant the fact that most viewers

  chose their own content from the website at issue—does not change this

  conclusion. The relevant inquiry is whether Defendants targeted the United States.

  Whether a website operator controls the content of its website offers little

  guidance. And here, because of the content’s global appeal, this fact does nothing

  to convince the Court that Defendants targeted the United States.6

         Plaintiff’s argument that Defendants are subject to personal jurisdiction

  simply by virtue of their relationships with United States-based domain name

  registration companies, see Dkt. No. 8 at 5–6; Dkt. No. 28-1 at 14–15, is

  foreclosed by Wanat. 970 F.3d at 1212 (use of a United States-based service



  5
    Michael Cieply, Hollywood Works to Maintain Its World Dominance, New York Times (Nov.
  3, 2014), https://www.nytimes.com/2014/11/04/business/media/hollywood-works-to-maintain-
  its-world-dominance.html (last visited Oct. 20, 2020).
  6
    Similarly, the Court finds little assistance in the lone fact that the server hosting Defendants'
  website may be located in the United States. That server, for instance, may be so robust as to
  offer Defendants the best reach to their global market, rather than saying anything at all about
  Defendants' desire to target the United States. If the server only reached the United States or was
  limited in some similar fashion, that could be of significance, but no such evidence of that has
  been presented.

                                                  11
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 12 of 17                       PageID #:
                                   266



  company “does not show targeting of the U.S. market”). To succeed on this

  argument, Plaintiff must credibly allege Defendants’ motive in selecting these

  United States-companies was a desire to target the United States market. Wanat,

  970 F.3d at 1212. As the F&R found, Dkt. 27 at 9–10, Plaintiff has failed to do so.

         Plaintiff claims this case is distinguishable from Wanat because, here, not

  only did Defendants use United States-based companies for domain name

  registration, they also used United States-based server companies and application

  stores to host and/or distribute their websites and applications. See Dkt. No. 28-1

  at 24. These are distinctions with no difference. Amazon Web Services (“AWS”),

  which Plaintiff claims Defendant Mav used to host his website, Dkt. No. 8 at 5,

  boasts of “over a million customers in more than 190 countries.”7 Surely, it cannot

  be said that each of these million plus customers use AWS for the purpose of

  targeting the United States market any more than it can be said of Defendants

  alone. Likewise, Cloudflare, whose services Plaintiff claims Defendants Vinit and

  Shan utilize, Dkt. No. 28-1 at 15, boasts that its network spans “over 200 cities in




  7
   Global Infrastructure, Amazon Web Services, https://docs.aws.amazon.com/whitepapers/latest/
  aws-overview/global-infrastructure.html (last visited Oct. 16, 2020); see also Scott Fulton III,
  Amazon AWS: Complete Business Guide to the World’s Largest Provider of Cloud Services, ZD
  Net (Apr. 1, 2019), https://www.zdnet.com/ article/amazon-aws-everything-you-should-know-
  about-the-largest-cloud-provider/ (last visited Oct. 16, 2020).

                                                12
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 13 of 17                       PageID #:
                                   267



  more than 100 countries.”8 Defendants alleged use of the Google Play Store,9

  Visa,10 Dynadot,11 and Namecheap,12 Dkt. No. 28-1 at 14–15, are no different. In

  short, these are all companies with global reach, and Plaintiff has failed to show

  they were selected by Defendants specifically to target the United States market.13

         Likewise, Plaintiff’s argument that Defendants’ collection of data and

  targeting of content and advertisements to United States and, indeed, Hawaiian

  citizens shows Defendants targeted the United States, see Dkt. No.8 at 4–5; Dkt.

  No. 28-1 at 23–24, is foreclosed by Wanat. See 970 F.3d at 1211. Where such

  collection and targeting is common to users across the globe, it cannot be said that


  8
    The Cloudflare Global Anycast Network, Cloudflare, https://www.cloudflare.com/network/ (last
  visited Oct. 16, 2020).
  9
    See Google Android, No. AT.40099, European Commission Decision (July 18, 2018) at 128–48,
  https://ec.europa.eu/competition/antitrust/cases/dec docs/40099/40099 9993 3.pdf (last visited
  Oct. 16, 2020) (the European Commission finding Google’s app store dominant worldwide
  (excluding China) by all metrics considered).
  10
     In Every Corn of the World: Enabling Payments Across the Globe, Visa,
  https://usa.visa.com/about-visa/our business/global-presence.html (last visited Oct. 19, 2020)
  (“Visa is a global payments technology company connecting consumers, businesses, banks and
  governments in more than 200 countries and territories worldwide.”).
  11
     Get to Know Us, Dynadot, https://www.dynadot.com/community/about/about.html (last visited
  Oct. 20, 2020) (boasting the company “now serve[s] thousands of customers from 108 different
  countries around the world).
  12
     About Us, Namecheap, https://www.namecheap.com/about/ (last visited Oct. 20, 2020)
  (boasting of having “10 million domains under management”).
  13
     Plaintiff’s claim Defendants (without specifying which) use social media companies Twitter
  and Facebook to advertise their sites is equally unpersuasive. See Dkt. No. 8 at 4; Dkt. No. 28-1
  at 15, 25. First, these types of generalized allegations about all Defendants collectively cannot
  be considered in the analysis of whether personal jurisdiction exists over any one Defendant. See
  In re Boon Glob. Ltd., 923 F.3d 643, 651 (9th Cir. 2019) (“each party's contacts with the forum
  State must be assessed individually” (citing Calder, 465 U.S. at 790) (internal quotation marks
  omitted)). Second, again these are companies with global reach and Plaintiff has not shown
  Defendants chose to advertise on them to specifically reach the United States market.


                                                 13
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 14 of 17                         PageID #:
                                   268



  the United States market was specifically in Defendants’ crosshairs. See Wanat,

  970 F.3d at 1211; cf. Marvix, 647 F.3d at 1230 (finding significant that the site

  contracted with California advertisers to target California users where “this

  audience was an integral component of [the website’s] business model and

  profitability”). In other words, in Marvix, plaintiff showed Californians were

  singled out. Here, like in Wanat, Plaintiff has not done so.

         As Plaintiff has failed to demonstrate Defendants’ activities were

  purposefully directed at the United States, the Court finds it lacks personal

  jurisdiction over them.14

  II.    Consent and Protection of U.S. Law

         Plaintiff makes two additional arguments, which presumably counsel in

  favor of exercising personal jurisdiction over Defendants. First, Defendants have

  consented to United States jurisdiction in contracts containing choice of venue

  clauses with web- and application-service providers. Dkt. No. 25-2 at 7–11; Dkt.

  No. 28-1 at 17–18, 24–25 Second, Defendants’ espouse policies intended to

  invoke the protections of United States copyright law. Dkt. No. 8 at 5–6; Dkt. No.

  28-1 at 16–17. Neither argument is persuasive.




  14
    Because purposeful direction is not evident, the Court does not address the balance of the
  “effects test,” such as whether the harm to Plaintiff was foreseeable.

                                                 14
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 15 of 17                          PageID #:
                                   269



         As to the former, Plaintiff attempts to recast an unpersuasive argument and

  present it as something new. That Defendants consented to jurisdiction by way of

  choice of venue clauses in contracts with United States-based web- and

  application-service providers is but an extension of Plaintiff’s claim that

  Defendants’ use of those providers is sufficient to show Defendants’ expressly

  aimed their activity at the United States. To the extent the argument differs, the

  Court agrees with the F&R that “Defendants’ agreements with third parties about

  choice of law, jurisdiction, or venue are unrelated to personal jurisdiction” in this

  case, where Plaintiff was not a party to those agreements, nor is the allegedly

  infringing conduct related to Defendants’ performance under those contracts.15 See

  Dkt. No. 27 at 11 (citing Lang Van, Inc. v. VNG Corp., 2019 WL 8107873, at *4

  (C.D. Cal. Nov. 21, 2019)).

         Finally, Plaintiff fails to show Defendants sought to benefit from United

  States copyright law. Plaintiff alleges Defendants’ websites state in general terms

  that they use content in compliance with the Digital Millennium Copyrights Act

  (“DMCA”). See Dkt. No. 8 at 3; Dkt. No. 28-1 at 16–17; Dkt. No. 28-2 at 8. But a



  15
    On this point, Plaintiff asks this Court to follow, Hunter Killer Productions v. Zarlish, No. 19-
  CV-00168 LEK-KJM, 2020 WL 2064912 (D. Haw. Apr. 29, 2020), which found personal
  jurisdiction existed, in part, because the defendant agreed to submit to a U.S. jurisdiction when it
  registered its site with a United States-based company. Dkt. No. 28-1 at 22. The Court passes
  no judgment on the wisdom of that decision and acknowledges that case’s similarities to this one.
  However, that case was decided before Wanat and so may not reflect the Circuit’s current
  framework for analyzing whether personal jurisdiction exists in this context.

                                                  15
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 16 of 17                PageID #:
                                   270



  service provider only meets the qualifications for safe harbor under the DMCA if it

  (1) designates an agent who may be notified of copyright infringement on its

  website; (2) provides that agent’s information on its website; and (3) provides the

  agent’s information to the United States Copyright Office. 37 C.F.R. § 201.38.

  Here, Plaintiff alleges only the use of words on a website to invoke the DMCA, not

  actual steps taken by Defendants to secure protection under it. Cf. UMG

  Recordings, Inc. v. Kurbanov, 963 F.3d 344, 354 (4th Cir. 2020) (finding personal

  jurisdiction existed, in part, because the defendant had registered a DMCA agent

  with the Copyright Office).

  III.   Venue Transfer

         Plaintiff requests that, if the Court finds it does not have jurisdiction over

  Defendants, it should transfer the case to the Northern District of California, rather

  than dismiss. Dkt. No. 28-1 at 26–27. The Court acknowledges that it has the

  discretion to “transfer any civil action to any other district or division where it

  might have been brought or to any district or division to which all parties have

  consented.” 28 U.S.C. § 1404(a). Because the Court finds Plaintiff has failed to

  meet its burden to show Defendants purposefully directed their activity toward the

  United States and because any choice of venue provisions in contracts between

  Defendants and web- and application-service providers are irrelevant to the present




                                             16
Case 1:20-cv-00228-DKW-WRP Document 29 Filed 10/23/20 Page 17 of 17             PageID #:
                                   271



  suit, the Court does not find Section 1404(a) applicable and declines to transfer this

  action to the Bay Area.

                                    CONCLUSION

        Plaintiff’s objections to the magistrate judge’s findings and

  recommendations, Dkt. 28, are OVERRULED. The Court ADOPTS the F&R

  (Dkt. 27). Plaintiff’s motion for default judgment, Dkt. No. 25, is DENIED, and

  the case against all remaining Defendants is DISMISSED.

        IT IS SO ORDERED.

        Dated: October 23, 2020 at Honolulu, Hawai‘i.




  42 VENTURES, LLC v. PATRICK REND aka IVAN PETROVIC, PATRICK
  PETROV, VINIT MAV, HE SHAN, HOSAM AZZAM, FAHD ALI and DOES 1-
  10, Civil No. 20-00228-DKW-WRP; ORDER OVERRULING PLAINTIFF’S
  OBJECTIONS AND ADOPTING THE MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATIONS


                                           17
